310 F.2d 738
Harry VOGELSTEIN, Trading as Baltimore Poster Company, Appellant,v.NATIONAL SCREEN SERVICE CORPORATION, Metro-Goldwyn-Mayer Inc. (Formerly Loew's Incorporated). TCF Film Corporation (Formerly Twentieth Century-Fox Film Corporation). United Artists Corporation, Paramount Film Distributing Corporation and Universal Film Exchanges, Inc.
No. 14056.
United States Court of Appeals Third Circuit.
Argued December 11, 1962.
Decided December 20, 1962.

Appeal from United States District Court for the Eastern District of Pennsylvania; Alfred L. Luongo, District Judge.
Francis T. Anderson, Philadelphia, Pa., for appellant.
Louis J. Goffman, Philadelphia, Pa. (Wolf, Block, Schorr & Solis-Cohen, Philadelphia, Pa., on the brief), for Warner Bros. Pictures Distributing Corp., appellee.
W. Bradley Ward, Philadelphia, Pa. (Schnader, Harrison, Segal & Lewis, Philadelphia, Pa., Edward W. Mullinix, Shirley S. Bitterman, on the brief), for Metro-Goldwyn-Mayer Inc. (formerly Loew's Inc.), TCF Film Corp. (formerly Twentieth Century-Fox Film Corp.), United Artists Corp., Paramount Film Distributing Corp. and Universal Film Exchanges, Inc., appellees.
Walter S. Beck, New York City (Phillips, Nizer, Benjamin, Krim & Ballon, New York City, Louis Nizer, New York City, on the brief), for National Screen Service Corp., appellee.
Before KALODNER and FORMAN, Circuit Judges, and ROSENBERG, District Judge.
PER CURIAM.


1
Upon review of the record we find no error.


2
The Order of the District Court, 204 F.Supp. 591, will be affirmed.